       Case 2:20-cv-00867-RB-CG Document 86 Filed 09/07/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

UNITED FINANCIAL
CASUALTY COMPANY,

             Plaintiff,

v.                                                          No. CV 20-867 RB/CG

DIANA MORALES,
d/b/a ROBERG TRUCKING, et al.,

             Defendants.

             ORDER VACATING ZOOM SETTLEMENT CONFERENCE

      THIS MATTER is before the Court upon the Pre-Settlement Status Conference

held on September 7, 2021, and review of the record. The Court finds that conducting a

settlement conference at the present time would not be fruitful. IT IS THEREFORE

ORDERED that the previously scheduled Zoom Settlement Conference set for

Tuesday, September 14, 2021, at 9:00 a.m., is VACATED.

      IT IS SO ORDERED.

                                 ________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
